Rowell, J.
After the decision of this case as above shown, the plaintiff moved for a reargument, for that the court was in error in turning the case on the point that the tender was not insisted upon before the jury, because the defendant admitted on trial that the tender was sufficient to cover the rent and the costs accrued at the time it was made.
The motion was granted, and a reargument has been had. But the trouble is, that the exceptions and the “facts found,” supplemented by the docket entries below, by which alone we must be governed, do not show that such admission was made, but show that the tender was not seasonably made, as it was made on the 3d of August, 1896, whereas it should have been made at least three days before the sitting of the court at the February Term, 1896, to which the writ was returnable. V. S. 1691. So we cannot take cognizance of that admission, *332although it is alleged in the motion for reargument, which is sworn to by the plaintiff; for a matter dehors the record thus brought forward, cannot be allowed to influence the decision upon the record, which shows that the plaintiff was not entitled to costs after tender made, as the tender was not good in point of time.
Nor does it appear that there is any error nor shortage in the record of the county court, but the contrary. The only judgment rendered was “on the verdict,” and as that was for these defendants the judgment was necessarily so. Therefore, in the language of the “facts found,” the error, if anv there be, “was in the judgment rendered and not in the record." But there was no error in the judgment rendered, as the case is presented, as we have seen, for the tender was not good and no admission that it was.
As the record shows that the judgment of the county court is right, it must stand, whatever may be said of the ground on which it was rendered.
The plaintiff takes nothing by his reargument, and stay of proceedings is vacated. Let the defendants recover costs incident to this motion.